Citation Nr: 0005020	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  95-28 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Timeliness of substantive appeal as to the claim for an 
effective date earlier than November 6, 1989 for a 100 
percent rating for post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than November 6, 
1989, for a 100 percent rating for PTSD.  

3.  Entitlement to service connection for postoperative 
residuals of a laminectomy 
of the lumbar spine and lumbar stenosis with radiculopathy.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

The appellant and his father


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to June 
1971 and September 1971 to October 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

In an October 1989 rating decision, the RO denied service 
connection for postoperative residuals of a laminectomy of 
the lumbar spine with lumbar stenosis with radiculopathy.  It 
was determined that this disorder was not secondary to 
service-connected lumbosacral strain but related to a 
postservice low back injury.  Service connection was 
established at this time for PTSD and a 10 percent rating was 
assigned, effective from March 28, 1988, the date that the 
veteran filed his claim.  

Following a personal hearing in July 1990, a hearing officer 
increased the disability rating in effect for PTSD to 100 
percent, effective April 7, 1990, the date the veteran's 
claim for an increased rating for PTSD was received.  The 
veteran submitted a notice of disagreement with this 
decision.  In April 1991, the RO supplied a statement of the 
case to the veteran covering the issue of entitlement to 
service connection for postoperative residuals of a 
laminectomy of the lumbar spine and lumbar stenosis on a 
direct basis or as secondary to lumbosacral strain.  

In an April 1991 rating decision, it was determined that an 
earlier effective date (EED) for the 100 percent rating for 
PTSD was warranted, effective from November 6, 1989, the date 
that it was factually ascertainable that there was increased 
severity of psychiatric symptoms.  The veteran submitted a 
notice of disagreement with the EED decision, and in June 
1991, the RO confirmed their denial.  In June 1991, the RO 
issued a supplemental statement of the case covering both 
issues as listed on the title page of this decision.  In 
December 1991, the veteran submitted a statement in which he 
requested a statement of the case on the last decision of his 
claim.  

Subsequent documents in the claims file reflect that the 
veteran requested an extension to file his substantive appeal 
in April 1992.  The extension was granted.  Thereafter, the 
case was brought before the Board on a timeliness of appeal 
issue in that the veteran filed no substantive appeal after 
the extension mentioned above.  Since the veteran has made 
arguments regarding the issues of an EED and secondary 
service connection, and has been informed of the pertinent 
law and regulations governing these issues in a supplemental 
statement of the case, it would not be prejudicial for the 
Board to consider these issues at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  This appeal is taken from 
rating action of October 1989.  


FINDINGS OF FACT

1.  In February 1991 the veteran was given notice of a 
January 1991 rating decision in which the RO effectuated a 
hearing officer's decision granting a 100 percent evaluation 
for PTSD effective in April 1990.  In February 1991, the 
veteran submitted a notice of disagreement with the effective 
date assigned.

2.  In April 1991, the RO issued a rating decision granting 
an effective date of November 6, 1989 for the award of the 
100 percent evaluation for PTSD.

3.  In June 1991, the RO issue a supplemental statement of 
the case concerning the issue of entitlement to an earlier 
effective dated for the 100 percent evaluation for PTSD.

4.  In December 1991, the RO received a statement from the 
veteran in which he expressed his desire to pursue an appeal 
to the Board.

5.  A claim for service connection for PTSD was filed on 
March 28, 1988.  

6.  It was not factually ascertainable that there was 
increased severity warranting a 100 percent schedular rating 
for this disorder prior to November 6, 1989.  

7.  The claim for service connection for postoperative 
residuals of a laminectomy of the lumbar spine and lumbar 
stenosis with radiculopathy on a direct basis or as secondary 
to service-connected lumbosacral strain is not supported by 
competent evidence of a nexus between the claimed disability 
and service or a service connected disability.  


CONCLUSIONS OF LAW

The veteran perfected his appeal of a claim for an earlier 
effective date for the grant of a 100 percent evaluation for 
PTSD in a timely manner.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.302 (1999).

1.  The criteria for an effective date, prior to November 6, 
1989, for a 100 percent evaluation for PTSD have not been 
met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 
(1999).  

2.  The claim for service connection for postoperative 
residuals of a laminectomy of the lumbar spine and lumbar 
stenosis with radiculopathy on a direct basis or as secondary 
to service-connected lumbosacral strain is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Timeliness of Appeal 

Under the provisions of 38 U.S.C.A. § 7105, 38 C.F.R. 
§ 20.302, in order to timely perfect an appeal there must be 
a notice of disagreement within one year of the mailing of 
notice of the rating decision, and a substantive appeal 
within the longer of 60 days after the issuance of a 
statement of the case, or the remaining time in the one year 
period from the mailing of the rating decision.

It is not in dispute that the veteran filed a timely notice 
of disagreement with the effective date of the 100 percent 
evaluation provided in the January 1991 rating decision.  The 
veteran submitted a notice of disagreement that was received 
in February 1991.  Although the veteran was subsequently 
awarded an earlier effective date, the veteran is generally 
presumed to be seeking the maximum benefit available.  AB v. 
Brown, 6 Vet. App. 35 (1993).  In the instant case, the RO 
recognized this principle by issuing a supplemental statement 
of the case in June 1991 (It should be noted that the RO had 
not previously issued a statement of the case as to the 
effective date issue).  In a statement received in December 
1991, the veteran reported that it was his desire to appeal 
to the Board.  

The veteran did not specify the issues he wished to appeal, 
however, a generalized substantive appeal can be construed as 
expressing a desire to appeal all issues considered in 
statement of the case.  See Maggitt v. West, No. 99-7023 
(Federal Circuit Feb 3, 2000).  The Board finds that the 
veteran's December 1991, statement meets the requirements of 
a timely substantive appeal.


Entitlement to an Effective Date Earlier than November 6, 
1989, for a 100 Percent Rating for Post-Traumatic Stress 
Disorder (PTSD).  

Procedural Matters

The rating criteria for mental disorders, 38 C.F.R. § 4.125 
et seq., were amended in November 1996, during the pendency 
of this appeal.  The Court has stated that where the law or 
regulation changes during the pendency of a case, the version 
most favorable to the veteran will generally be applied.  See 
West v. Brown, 7 Vet. App. 70, 76 (1994); Hayes v. Brown, 5 
Vet. App. 60, 66-67 (1993); Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  In this case, however, there is no doubt as 
to which version of diagnostic code 9400 was applicable at 
the time of the RO decision regarding the EED issue.  The 
revised regulations do not allow for their retroactive 
application prior to November 7, 1996.  When the Secretary 
adopted the revised mental disorder rating schedule and 
published it in the Federal Register, the publication clearly 
stated an effective date of November 7, 1996.  Because the 
revised regulation expressly stated an effective date and 
contained no provision for retroactive applicability, it is 
evidence that the Secretary intended to apply those 
regulations only as of the effective date.  See Rhodan v. 
West, 12 Vet. App. 55 (vacated on other grounds) and cases 
cited therein, to include Allin v. Brown, 6 Vet. App. 207, 
211 (1994).  Additionally, see Fugere v. Derwinski, 1 Vet. 
App. 103, 107 (1990); and Rowell v. Andrus, 631 F.2d 699, 704 
(10th Cir. 1980)

Factual Background

The record shows that the veteran was granted service 
connection for PTSD in October 1989 and assigned an 
evaluation of 10 percent, effective from March 28, 1988, the 
date the veteran's claim was received.  The veteran submitted 
a timely notice of disagreement with the evaluation awarded 
in that decision.

The 10 percent rating for PTSD was primarily based on 
clinical findings at a VA psychiatric examination in June 
1989.  At that time, the veteran reported frequent nightmares 
with insomnia.  He also said that he had intrusive thoughts 
about his Vietnam experiences.  He reported that nightmares 
involved atrocities that he saw during service.  He was very 
depressed at times.  On mental status examination, he was 
pleasant and cooperative.  He spoke in a conversational 
manner and his content was relevant and coherent.  His mood 
was depressed, and he had a shallow range and affect.  He 
reported flashbacks of intrusive thoughts.  There was no 
evidence of delusions or hallucinations.  He was oriented as 
to time, place, and person.  His intelligence was estimated 
to be average.  His memory was good for recent and remote 
events.  The diagnoses were PTSD, delayed type, and recurrent 
major depression.  

Subsequently added to the record were private and VA 
treatment records dated from 1989 through 1990 and the 
testimony of the veteran and his father at a personal hearing 
in September 1990.  These records reflect that on November 6, 
1989, the veteran was seen for psychiatric complaints.  It 
was noted that he was decompensating, seeing dead buddies 
from war, and crying.  He complained of being nervous due to 
nightmares.  He also reported that he did not trust others 
and was "running people away from him."  

The veteran was seen at the VA psychiatric clinic in October 
1989 for evaluation of chronic pain with depression.  It was 
recommended that he go the Vet Center for group therapy.  
Regular follow-up treatment reports reflect that in June 
1990, he reported nightmares 2 to 3 times per week.  He was 
alert and oriented times three and his thoughts were relevant 
and logical and coherent.  His mood was described as anxious 
and irritable.  There were no hallucinations or overt 
delusions.  In July 1990, he showed difficulty with constant 
intrusive recollections, particularly the deaths of close 
friends in Vietnam.  This report also showed that he had 
isolated himself from others and experienced suicidal 
ideation and feelings of guilt.  The overall impression was 
significant emotional difficulty related to PTSD.  

At a private facility in July 1990, he was seen for 
psychiatric symptoms.  He complained of the inability to cope 
with daily stresses and reported increased anger, resentment, 
and tendencies toward compulsivity.  He reported nightmares 
at least three times per week causing emotional pain.  

At a personal hearing in July 1990, the veteran and his 
father testified in support of the claim for an increased 
rating for PTSD.  The veteran became quite emotional while 
discussing PTSD.  He said that his symptoms were primarily 
triggered by back pains and intrusive thoughts with 
dissociative episodes.  It was noted that he had frequent 
nightmares, thrashed in bed, experienced suicidal ideation, 
and was irritable.  Hearing [Hrg.] Transcript [Tr.] at pgs. 
10-16.  

It was the hearing officer's determination in July 1990 that 
the veteran's PTSD symptoms warranted a 100 percent 
disability rating.  

On VA examination in September 1990, the veteran reiterated 
his previous complaints, to include frequent nightmares.  The 
examiner noted on mental status examination that the veteran 
initially showed a great deal of strength but completely 
broke down and started crying when discussing Vietnam 
experiences.  It was the examiner's distinct impression that 
the veteran's reaction was genuine.  The appellant was 
obviously depressed and anxious.  PTSD was the diagnosis.  

A January 1991 rating decision promulgated the 100 percent 
disability evaluation for PTSD.  This increase was assigned 
effective from April 17, 1990, which was noted to be the date 
that the veteran filed to reopen his claim for an increased 
rating.  

In April 1991, the RO addressed the issue of an earlier 
effective date for the increased evaluation for PTSD.  It was 
determined that the 10 percent rating, effective from March 
28, 1988, was supported by findings of the June 1989 
psychiatric examination which showed no more than mild 
impairment of PTSD.  The RO concluded that the first evidence 
of increased severity was shown in the treatment record dated 
November 6, 1989.  The veteran's representative submitted a 
notice of disagreement with this decision shortly thereafter.  

Subsequently added to the record was a statement by Harvey E. 
Dondershine, M.D., dated in April 1991 in which the doctor 
discussed, in response to a letter to him by the veteran, 
whether the veteran's disability rating should be retroactive 
to the date the claim was filed for an increased rating in 
March 1988.  Essentially, his statement expressed that the VA 
and the veteran had different opinions as to when the 
veteran's psychiatric disorder was manifested by symptoms 
severe enough to warrant the increased rating of 100 percent.  

In June 1991, the RO confirmed the effective date of November 
6, 1989.  

Added to the record subsequent to the 1991 RO decision were 
VA and private records reflecting treatment for drug 
addiction at a VA facility in 1972, 1979, and 1980, private 
records showing treatment for depression and drug addiction 
in 1984, and a private physician's March 1992 statement 
reflecting that she had treated the veteran periodically 
since 1979 for PTSD and major depressive disorder.  The 
physician noted that the veteran had been hospitalized under 
her care in 1979, 1984, and 1991 for treatment of PTSD and 
opiate dependence.  She related his substance abuse problems 
to his self-medication needs due to PTSD.  Other private 
records added to the record from 1990s primarily show 
treatment for the veteran's back complaints.  

Pertinent Laws and Regulations

Under 38 U.S.C.A. § 5110(a) (West 1991), unless specifically 
provided otherwise, the effective date of a claim for 
increased compensation shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application.  38 U.S.C.A. § 5110(b)(2) 
specifically provides otherwise by stating that the effective 
date of an award of increased compensation shall be the 
earliest date as to which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date.  This statute is 
implemented by VA regulations, which provide that, in 
general, the effective date of an award shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later, 38 C.F.R. § 3.400(o)(1), or the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred if a claim is received within one 
year from such date, otherwise, the date of receipt of the 
claim.  38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. 
App. 125, 126 (1997).

Prior to November 1996, the schedular criteria for 0, 10, 30, 
50, 70 and 100 percent ratings for psychoneurotic disorders 
were as follows:

There are neurotic symptoms which may somewhat adversely 
affect relationships with others but which do not cause 
impairment of working ability.  [0 percent]

Less than criteria for the 30 percent, with emotional tension 
or other evidence of anxiety productive of mild social and 
industrial impairment.  [10 percent]

Definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people. The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  [30 percent]

Ability to establish and maintain effective or favorable 
relationships with people is considerably impaired. By reason 
of psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  [50 percent]

Ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  [70 percent]

The attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to maintain or 
retain employment.  [100 percent]

38 C.F.R. § 4.132, Diagnostic Codes 9400-9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner which 
quantifies the degree of impairment for purposes of meeting 
the statutory requirement that the Board articulate its 
"reasons or bases" for its decision.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  In VAOGCPREC 9-93, the General 
Counsel held that the term "definite" should be construed 
to mean distinct, unambiguous and moderately large in degree, 
more than moderate but less than large.

Analysis

A thorough review of the procedural aspect of this issue 
discloses no claim informal or otherwise, regarding PTSD, 
prior to March 28, 1988.  The veteran asserts that the 100 
percent evaluation should be effective from that date.  The 
question arises as to whether it was factually ascertainable 
that the veteran's PTSD warranted a 100 percent evaluation as 
of that date (since the effective date of the evaluation 
cannot be made retroactive to the effective date of service 
connection).  

In this respect, the medical records on file reflect that the 
veteran has a long history of psychiatric complaints.  A 
private physician has reported treatment since 1979.  
However, these earlier records do not show that the veteran 
had PTSD that was totally disabling.  Moreover, there are no 
medical treatment records in the claims file reflecting 
specific treatment for psychiatric symptoms in the period 
from March 1987 to March 1988.  The Board notes that the 10 
percent rating assigned for PTSD in the rating decision of 
October 1989 was based on findings made upon VA examination 
in June 1989.  As indicated above, at that time, he was 
pleasant and cooperative.  He spoke in a conversational 
manner and his content was relevant and coherent.  His mood 
was depressed, and he had a shallow range and affect.  He 
reported flashbacks of intrusive thoughts.  There was no 
evidence of delusions or hallucinations.  He was oriented as 
to time, place, and person.  His intelligence was estimated 
to be average.  His memory was good for recent and remote 
events.  Such findings reflect no more than mild social and 
industrial impairment.  They do not rise to the "definite" 
level of impairment as required for an increased rating of 30 
percent, much less the incapacitating psychoneurotic symptoms 
required for the 100 percent evaluation that the veteran 
contends were present at the time.  

The earliest medical evidence that shows increased severity 
in the veteran's psychiatric condition is dated November 6, 
1989.  At that time, it was noted that he was decompensating, 
seeing dead people, and crying.  He complained of nervousness 
due to nightmares, not trusting others, and of running people 
away.  The Board agrees with the RO in finding that this is 
the first clinical evidence which indicates that the 
veteran's psychiatric symptoms reflected virtual isolation in 
the community and gross repudiation of reality as required 
under the diagnostic code in effect at the time.  

As stated earlier, the record reflects that the RO received 
the veteran's claim on March 28, 1988.  The record, however, 
does not contain medical evidence that shows an increase in 
disability to the level of 100 percent to be factually 
ascertainable prior to November 6, 1989.  38 C.F.R. 
§ 3.400(o)(2) (1999).  

Finally, the Board notes that records were added to the 
claims file subsequent to the issuance of the supplemental 
statement of the case in June 1991, which included discussion 
of the laws and regulations regarding an EED.  These records 
reflect treatment for drug addiction at a VA facility in 1972 
and 1979 and 1980, private records showing treatment for 
depression and drug addiction in 1984, and a private 
physician's March 1992 statement reflecting that she had 
treated the veteran periodically since 1979 for PTSD and 
major depressive disorder.  The physician noted that the 
veteran had been hospitalized under her care in 1979, 1984, 
and 1991 for treatment of PTSD and opiate dependence.  Other 
private records added to the record from the 1990s primarily 
show treatment for the veteran's back complaints.  

The Board observes that these records were not considered by 
the RO with regard to the issue on appeal.  Moreover, the 
Board recognizes that the veteran did not waive RO 
consideration of this evidence, and that an additional 
supplemental statement of the case was not issued with regard 
to such evidence.  See 38 C.F.R. § 20.1304(c) (1999).  
Although 38 C.F.R. § 19.31 (1999) states that a supplemental 
statement of the case "will be furnished to the appellant 
and his or her representative, if any, when additional 
pertinent evidence is received after a statement of the case 
or the most recent supplemental statement of the case has 
been issued," such records do not provide specific 
information as to the veteran's psychiatric condition during 
the one year period prior to when he initially filed his 
claim in March 1988 or from that date until November 6, 1989, 
when additional records show increased severity, which is at 
the heart of the dispute here. A supplemental statement of 
the case therefore is not warranted.

Entitlement to Postoperative Residuals of a Laminectomy of 
the Lumbar Spine and Lumbar Stenosis with Radiculopathy on a 
Direct Basis or as Secondary to Service-Connected Lumbosacral 
Strain.  

Factual Background

The service medical records (SMRs) are negative for report of 
back injury due to a helicopter crash.  They do show, 
however, that the appellant was diagnosed with low back pain 
without demonstrable organic findings.  He ultimately 
received a discharge due to back disability and hysterical 
conversion reaction.  

Upon VA orthopedic examination in July 1973, the back showed 
normal alignment of the spine with no spasm, atrophy, 
weakness or tenderness.  X-rays of the lumbosacral spine were 
normal, and the veteran had full range of motion.  

Service connection for residuals of lumbosacral strain was 
granted upon rating decision in October 1973 and a 
noncompensable rating was assigned.  

Private clinical records from 1978 reflect that the veteran 
was seen with back complaints that he said had been 
intermittent since the inservice back injury in 1970.  It was 
noted that the current episode of back pain began with a dull 
ache and worsened.  His work involved heavy lifting.  He 
ultimately underwent a laminectomy.  The diagnoses were 
postoperative lumbar radiculopathy secondary to root 
contusion and probable lumbar stenosis.  When the veteran was 
hospitalized at a VA facility in October-November 1979 for 
drug abuse treatment, it was noted that he had injured his 
back at his construction job.  Private records from 1980 
reflect additional treatment for lower back pain.  In 
February 1980, it was noted that the veteran's medical 
history included a work-related back injury that occurred in 
October 1975.  

VA hospital records from June 1985 show that the veteran 
injured his back in a May 1985 car accident.  He said that 
his back had been asymptomatic since his back surgery in 
1978.  The impression at time of admission was lumbosacral 
strain.  

In July 1985 and in October 1989, the RO confirmed the 
noncompensable rating in effect for lumbosacral strain.  

VA records show that the veteran was admitted to the hospital 
in late September 1989 with a three-day history of acute low 
back pain and spasm.  He underwent surgery with exploration 
of previous L-5 laminectomy in December 1989.  Right-sided 
herniated nucleus pulposus at L5-S1 was excised and bilateral 
posterolateral autogenous bone grafting from L-5 to S-1 was 
performed.  He was discharged not to do any heavy lifting, 
bending, or twisting.  He was to avoid extended sitting but 
was to walk as much as he wanted.  

Additional VA records from 1990 reflect regular follow-up 
treatment for his back complaints.  At the personal hearing 
in September 1990, the veteran and his father testified in 
support of the veteran's claim.  It was stated that the 
veteran had no back problems prior to service.  Ever since 
discharge, however, he had had back problems.  He had 
undergone three surgical procedures, and he said that his 
left leg hurt and was sometimes numb.  He said that his right 
leg was previously involved.  The veteran said that he had 
muscle spasms on a daily basis and he had used a TENS unit in 
the past.  Tr. at pgs. 5-8.  

A hearing officer determined in July 1990 that service 
connection was not warranted for the back disorder at issue.  
It was noted that there was no lumbar disc disease shown 
during service or at the time of VA examination in 1973.  

Upon VA orthopedic examination in September 1990, his ability 
to bend the lumbosacral spine was described as practically 
nil.  The veteran would not bend more than several degrees 
laterally and forward, and he held his back rigidly straight.  
He was unable to do heel and toe walking because of the 
severity of the back pain.  Surgical scar in the midline of 
the back was well healed and unremarkable.  Previous X-rays 
were reviewed, and these revealed complete laminectomy of the 
L5 vertebra with an absence of the spinous process and lamina 
of L5.  

Rating decision in January 1991 determined that service 
connection was not warranted for residuals of lumbar 
laminectomy on a direct or secondary basis.  

Records submitted subsequent to this determination include 
private and VA records reflecting treatment for drug 
addiction at a VA facility in 1972, 1979, and 1980, private 
records showing treatment for depression and drug addiction 
in 1984, and a private physician's March 1992 statement 
reflecting that she had treated the veteran periodically 
since 1979 for PTSD and major depressive disorder.  Other 
private records added to the record from 1990s primarily show 
treatment for the veteran's back complaints.  

Pertinent Laws and Regulations

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).   First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992)  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence).  Cartwright v. Derwinski, 
2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifested within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.

Also controlling in this case are decisions of the Court 
concerning the types of evidence required to establish 
important facts.  The Court has held that a lay person can 
provide probative eye-witness evidence of visible symptoms, 
however, a lay person can not provide probative evidence as 
to matters which require specialized medical knowledge 
acquired through experience, training or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Court has 
further held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Grottveit, 5 Vet. App. at 93.  

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (1999).  When aggravation of a non-service-connected 
disability is proximately due to or the result of a service-
connected disorder, service connection is warranted for the 
degree of aggravation, but only that degree, over an above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Velez v. West, 
10 Vet. App. 432 (1997); see Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 
7 Vet. App. 513, 516-17 (1995), for the proposition that lay 
evidence linking a fall to a service-connected weakened leg 
sufficed on that point as long as there was "medical 
evidence connecting a currently diagnosed back disability to 
the fall"); Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994) (lay testimony that one condition was caused by a 
service-connected condition was insufficient to well ground a 
claim).

Analysis

It is the veteran's primary argument that his postoperative 
residuals of a laminectomy of the lumbar spine and lumbar 
stenosis with radiculopathy was incurred in service, and/or 
as a secondary effect of the service-connected lumbosacral 
strain.  However, his SMRs do not contain reference to 
diagnosis of chronic lumbosacral disc disease during service 
or for many years thereafter.  This includes examination 
shortly after service separation in 1973.  Disc disease was 
first noted in 1978, and contemporaneous records reflect that 
he had incurred a work-related back injury in 1975.  

Simply put, there is no competent medical evidence of record 
linking disc disease with active service or to the service-
connected lumbosacral strain.  Accordingly, the claimant has 
not met his burden of submitting a well-grounded claim for 
direct or secondary service connection because he has not 
satisfied the required elements of a well-grounded claim.  
The Board has considered the veteran's assertions that such a 
disability exists, and that it is the result of his 
lumbosacral strain.  While he is competent to report 
manifestations of a disorder perceptible to a lay party, such 
as pain, he is not competent to link those manifestations 
with any internal and nonvisible disability or the low back 
shown on this record.  Espiritu, Grivois, Savage, supra.  

Finally, the Board notes that records were added to the 
claims file subsequent to the issuance of the statement of 
the case in April 1991 and the supplemental statement of the 
case in June 1991.  Those records dated from the 1970s and 
1980s and many from the 1990s essentially pertain to 
treatment for drug addiction or psychiatric complaints.  
There are, however, some private records from the 1990s that 
reflect treatment for the veteran's back complaints.  The 
Board observes that these records were not considered by the 
RO with regard to the issue on appeal.  Moreover, the Board 
recognizes that the veteran did not waive RO consideration of 
this evidence, and that an additional supplemental statement 
of the case was not issued with regard to such evidence.  See 
38 C.F.R. § 20.1304(c) (1999).  Although 38 C.F.R. § 19.31 
(1999) states that a supplemental statement of the case 
"will be furnished to the appellant and his or her 
representative, if any, when additional pertinent evidence is 
received after a statement of the case or the most recent 
supplemental statement of the case has been issued," such 
records merely confirm that he continued to receive treatment 
for disc problems and are not "pertinent" to the question 
of medical causation, which is at the heart of the dispute 
here.  A supplemental statement of the case therefore is not 
warranted.


ORDER

The veteran submitted a timely substantive appeal as to the 
claim for an effective date earlier than November 6, 1989 for 
a 100 percent rating for post-traumatic stress disorder 
(PTSD).

Entitlement to an effective date earlier than November 6, 
1989, for a 100 percent rating for PTSD is denied.  

Entitlement to service connection for postoperative residuals 
of a laminectomy of the lumbar spine and lumbar stenosis with 
radiculopathy on a direct basis or as secondary to service-
connected lumbosacral strain is denied.  




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals



 

